                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


ELLIOT SMITH                                                                            PLAINTIFF


v.                                    Case No. 4:18-cv-4106


SUNSHINE TRUCKING, LLC
and ANAND RAMLAL                                                                    DEFENDANT

                                            JUDGMENT

       The Court has been notified that all claims in this case have been settled. Thus, it appears

to the Court that it is not necessary that this case remain open upon the Court’s docket. The trial

scheduled for the week of July 29, 2019, is cancelled.

       IT IS THEREFORE CONSIDERED, ORDERED AND ADJUDGED that the above-

styled cause be, and is hereby, dismissed with prejudice subject to the terms of the settlement

agreement.

       IT IS FURTHER ORDERED that if any party desires that the terms of settlement be a

part of the record therein, those terms should be reduced to writing and filed with the Court within

thirty (30) days of the entry of this judgment.

       The court retains jurisdiction to vacate this order and to reopen this action upon cause

shown that the settlement has not been completed and further litigation is necessary.

       Dated this 26th day of July, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
